DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 08/18/2022 has been entered. Claims 15-17, 19 and 21-25 remain pending in the application. 

Applicant’s amendments to claim 16 have overcome the rejections under 35 USC 112(d) as previously set forth in the non-final office action mailed 05/20/2022. 
Applicant’s amendments to claim 15 have overcome the claim rejections under 35 USC 103 as previously set forth in the non-final office action mailed 05/20/2022. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, as amended, the claims include the limitation wherein “the lowest excited triplet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited triplet state of the fluorescent compound represented by the formula (B), and the lowest excited singlet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited singlet state of the fluorescent compound represented by the formula (B)”.  This limitation is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Applicant points to paragraph [0050] in the specification as support however this paragraph describes a different electronic property (ΔEST). There does not appear to be any support for this claim limitation in the specification as filed. Indeed, the singlet and triplet energies are not even given for a single combination of compounds of formulae (B) and (T) in the specification.  

Claims 15-17, 19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for devices comprising compounds with the claimed structural features, does not reasonably provide enablement for compounds with the claimed electronic properties of the lowest excited triplet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited triplet state of the fluorescent compound represented by the formula (B), and the lowest excited singlet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited singlet state of the fluorescent compound represented by the formula (B).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.


Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the compounds of formula (B) and formula (T) within the scope of the claims can be used  as compounds with the property of the lowest excited triplet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited triplet state of the fluorescent compound represented by the formula (B), and the lowest excited singlet state of the compound represented by the formula (T) is at an energy level higher than the lowest excited singlet state of the fluorescent compound represented by the formula (B) as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims15-17, 19 and 21-25, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, being drawn to devices comprising multiple compounds of exceptionally broad genera of structures that include many compounds that would not be expected to have comparable properties to one another so long as they meet some specific electronic properties. 
State of the prior art: While many compounds are well known within the scope of each of the genera of compounds of formula (B) and formula (T), the singlet and triplet energies of such materials are rarely reported. 
The level of one of ordinary skill: The ordinarily skilled artisan would be able to evaluate the singlet and triplet energies by preparing each compound and testing it or otherwise predict its value using computational methods but would not immediately known which compounds have the relative singlet and triplet energies without preforming experiments on every potential combination. 
Amount of direction provided: Applicant has provided not even one singlet or triplet energy for any compound or combination thereof in the specification, even for combinations included in the device examples of the specification. 
The existence of working examples: While the instant specification includes device examples it is unclear which examples meet this limitation as no singlet or triplet energies are reported for any of the compounds in the specification and no general statement is made that any of the combinations of materials would necessarily have such a property. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Every possible combination of the many millions of compounds that fall within each of the exceptionally broad genera defined in the claims for formula (B) and formula (T) would need to be tested to determine what devices are included within the scope of the claimed invention, leading to an unfathomable number of experiments. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 15-17, 19 and 21-25.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-17, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al (US 2012/0238105) (Anemian) in view of Meyer et al (US 2011/0303877) (Meyer) and Yoshida et al (WO 2014/102543) (Yoshida).

In reference to claims 15-17, 19 and 21-24, Anemian teaches a process for the production of electronic devices such as organic electronic devices (Anemian [0183]) comprising at least an anode, a cathode (Anemian [0196]), an emission layer and a hole transport layer (Anemian [0186] , Fig 1), wherein the emission layer is prepared using a solution method including a composition of compounds that are modified with a structural unit B that promotes solubility with minimal impact on the electronic properties of the compounds and a solvent (Anemian [0020] [0048]), wherein the matrix material is a compound 16 as shown below (Anemian [0234]) and the emitter material is a rubrene derivative (Anemian [0068]). See, for example, devices prepared according to example 7 (Anemian [0255]) with the taught rubrene derivatives as an alternative emitter material. 

    PNG
    media_image1.png
    275
    265
    media_image1.png
    Greyscale


Anemian does not exemplify a device comprising this combination of materials, but differs in the selection of one taught emitter for another. It would have been obvious to the ordinarily skilled artisan to have used the taught emitter rubrene in the device of Anemian as described and prepared in the methods described therein and thereby have arrived at the claimed method.

Anemian does not expressly teach that the compound 16 and rubrene meet the triplet and singlet energy requirements of the instantly claimed compound. However, the instant specification states that the same compound 16 (called compound T1) meets the ΔEST requirements and further that rubrene meets the ΔEST requirements. The instant specification does not clearly indicate which compounds might meet the relative triplet and singlet energy requirements as set forth in the amended claims, however, the remarks filed 08/18/2022 appear to argue that this combination of materials does, in fact, meet this relative energy level requirements. It is noted that the data presented in the arguments should have been submitted in the form of a declaration under 37 CFR 1.132. For the purpose of compact prosecution and the application of prior art, it is assumed that these numbers are correct as the office was unable to find the singlet and triplet energy for these compounds. These values are inherent properties of the compounds. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Anemian does not expressly teach that the hole transport material is a material comprising a crosslinkable group, but teaches that materials for use in the layers can comprise polymeric materials (Anemian [0187]). 

With respect to the difference, Meyer teaches polymer P1 comprised of the coupling product of the monomer mixture as shown below as a cross linkable hole transport material for use in a hole transport layer of organic electronic devices. Meyer further teaches that these compounds give rise to improved device lifetimes.
 
    PNG
    media_image2.png
    855
    288
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    334
    300
    media_image3.png
    Greyscale

In light of the motivation of using the cross linkable polymer of Meyer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cross-linkable polymer as a hole transport material as described by Meyer in the device of Anemian in order to improve device lifetime, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Anemian and Meyer each teach that these devices are formed by various known film forming methods, including methods involving a wet application of each layer material from a solvent, e.g. spin coating. For example, Anemian teaches that known methods of wet film forming including spin coating, dipping, flow coating and ink-jet, each of which inherently involve the application of the material(s) for a given layer in solvent (Anemian [0181]). Similarly, Meyer teaches a preference for wherein the layers of the device are prepared from a solution method (Meyer [0123] [0109]). 

Anemian in view of Meyer does not expressly teach that the crosslinking group of the polymer of Meyer is the claimed group XL-17 otherwise known as a benzocyclobutene but Meyer does, however, teach cycloalkene groups as preferred crosslinking groups to use instead of alkenyl groups (Meyer [0040]).  

With respect to the difference, Yoshida teaches, in analogous art, crosslinking groups for use in hole transporting polymer compounds including either vinyl, acrylate or bencocyclobutene groups as preferred alternatives for crosslinking groups (Yoshida p5, para 4). 

The substitution of the benzocyclobutene cross-linking group of Yoshida for the vinyl cross-linking group of Meyer, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result making the resultant polymer cross-linkable. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	


For Claim 15: Reads on method for producing a device with the claimed structure wherein D-6 reads on a compound of formula (T) wherein ArT1 is an indenocarbazole further substituted with two methyl groups, nT2 is 1, nT1 is 0, ArT2 is a substituted triazine; rubrene reads on compound B wherein Ar1B is a naphthacene group, n1B is 4 and R1B a phenyl group, wherein the material layers are formed from solution and wherein the crosslink material is the polymer P1 wherein benzocyclobutene is the group of formula XL-17. 
For Claim 16: Reads on wherein Ar1B is naphthacene group.
For Claim 17: Reads on wherein R1B is an aryl group. 
For Claim 19: Reads on wherein  Ar3 is a substituted indenofluorene, nA is 5, one group LA is phenyl, one group LA is O, one group LA is phenyl, one group LA is -N(R’)-, R’ is a substituted phenyl, and X is a group of formula XL-1.
For Claim 21: Reads on wherein RT1 is a benzene and RT2 is a fluorene, XT1 is an single bond. 
For Claim 22: Reads on formula T1-1B, XT1 is a single bond, XT3 is a single bond and XT2 is C(RXT2)2 wherein each XRT2 is methyl.
For Claim 23: Reads on wherein ArT2 is a substituted triazine. 
For Claim 24: Reads on the device wherein the first layer does not contain a phosphorescent metal complex. 

In reference to claim 25, Anemian in view of Meyer and Yoshida teaches the process as described above for preparing the devices described therein. Anemian further teaches that the composition for the emission layer can further include additional combinations of materials that might improve electronic properties or emit themselves (Anemian [0189]). 

Anemian does not exemplify a device that has the additional materials as taught. However, in the absence of unexpected results, the selection of an alternative taught device configuration would be expected to give rise to a device, composition and method with comparable properties.  

Claim 15-17 and 21-25 is rejected under 35 U.S.C. 103 as being unpatentable over Anemian et al (US 2012/0238105) (Anemian) in view of Brown et al (US 2012/0001127) (Brown).

In reference to claims 15-17 and 21-24, Anemian teaches a process for the production of electronic devices such as organic electronic devices (Anemian [0183]) comprising at least an anode, a cathode (Anemian [0196]), an emission layer and a hole transport layer (Anemian [0186] , Fig 1), wherein the emission layer is prepared using a solution method including a composition of compounds that are modified with a structural unit B that promotes solubility with minimal impact on the electronic properties of the compounds and a solvent (Anemian [0020] [0048]), wherein the matrix material is a compound 16 as shown below (Anemian [0234]) and the emitter material is a rubrene derivative (Anemian [0068]). See, for example, devices prepared according to example 7 (Anemian [0255]) with the taught rubrene derivatives as an alternative emitter material. 

    PNG
    media_image1.png
    275
    265
    media_image1.png
    Greyscale


Anemian does not exemplify a device comprising this combination of materials, but differs in the selection of one taught fluorescent emitter for another. It would have been obvious to the ordinarily skilled artisan to have used the taught emitter rubrene in the device of Anemian as described and prepared in the methods described therein and thereby have arrived at the claimed method.

Anemian does not expressly teach that the compound 16 and rubrene meets the triplet and singlet energy requirements of the instantly claimed compound. However, the instant specification states that the same compound 16 (called compound T1) meets the ΔEST requirements and further that rubrene meets the ΔEST requirements. The instant specification does not clearly indicate which compounds might meet the relative triplet and singlet energy requirements as set forth in the amended claims, however, the remarks filed 08/18/2022 appear to argue that this combination of materials does, in fact, meet this relative energy level requirements. It is noted that the data presented in the arguments should have been submitted in the form of a declaration under 37 CFR 1.132. For the purpose of compact prosecution and the application of prior art, it is assumed that these numbers are correct as the office was unable to find the singlet and triplet energy for these compounds. These values are inherent properties of the compounds. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Anemian does not expressly teach that the hole transport layer comprises a crosslinkable group, but teaches that materials for use in the layers can comprise polymeric materials (Anemian [0187]). 

With respect to the difference, Brown teaches a composition for preparing hole transport layers that comprises a first and second material where each of the first and second material can comprise one or more cross-linkable groups [0040] for example wherein the first and second material are the materials shown below (Brown [0146]-[0147]). Brown further teaches that the crosslinking groups (e.g. vinyl groups as in this example) are optionally selected from benzocyclobutane group instead (Brown [0031]).

    PNG
    media_image4.png
    228
    283
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    152
    292
    media_image5.png
    Greyscale

Brown discloses the polymer that encompasses the presently claimed polymer, including wherein the crosslinking group is optionally benzocyclobutane instead of vinyl. Each of the disclosed substituents from the substituent groups of Brown are considered functionally equivalent and their selection would lead to obvious variants of the polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the polymer to provide the compound described above, which is both disclosed by Brown and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
	
Brown further teaches that the use of these materials in an OLED device provides good lifetime and efficiency (Brown [0044]). 

In light of the motivation of using the hole transport material of Brown as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the cross-linkable hole transport material as described by Brown in order to improve solution processing and increase device lifetime and efficiency, and thereby arrive at the claimed invention. 

Anemian and Brown each teach that these devices are formed by various known film forming methods, including methods involving a wet application of each layer material from a solvent, e.g. spin coating. For example, Anemian teaches that known methods of wet film forming including spin coating, dipping, flow coating and ink-jet, each of which inherently involve the application of the material(s) for a given layer in solvent (Anemian [0181]). Similarly, Brown teaches a method wherein the layers of the device are prepared from a solution method (Brown [0191] [0199]). 
For Claim 15: Reads on method for producing a device with the claimed structure wherein D-6 reads on a compound of formula (T) wherein ArT1 is an indenocarbazole further substituted with two methyl groups, nT2 is 1, nT1 is 0, ArT2 is a substituted triazine; rubrene reads on compound B wherein Ar1B is a naphthacene group, n1B is 4 and R1B a phenyl group, wherein the material layers are formed from solution and wherein the crosslink material is the polymer of brown wherein benzocyclobutene is the group of formula XL-17. 
For Claim 16: Reads on wherein Ar1B is naphthacene group.
For Claim 17: Reads on wherein R1B is an aryl group. 
For Claim 21: Reads on wherein RT1 is a benzene and RT2 is a fluorene, XT1 is an single bond. 
For Claim 22: Reads on formula T1-1B, XT1 is a single bond, XT3 is a single bond and XT2 is C(RXT2)2 wherein each XRT2 is methyl.
For Claim 23: Reads on wherein ArT2 is a substituted triazine. 
For Claim 24: Reads on the device wherein the first layer does not contain a phosphorescent metal complex. 

In reference to claim 25, Anemian in view of Brown teaches the process as described above for preparing the devices described therein. Anemian further teaches that the composition for the emission layer can further include additional combinations of materials that might improve electronic properties or emit themselves (Anemian [0189]). 

Anemian does not exemplify a device that has the additional materials as taught. However, in the absence of unexpected results, the selection of an alternative taught device configuration would be expected to give rise to a device, composition and method with comparable properties.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786